UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6439


WILLIAM A. WHITE,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, Chief District
Judge. (7:15-cv-00085-GEC-RSB; 7:08-cr-00054-JCT-1)


Submitted:   June 25, 2015                  Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William A. White appeals the district court’s order denying

his petition for a writ of error coram nobis.            We have reviewed

the record and find no reversible error.       Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.      White v. United States, Nos. 7:15-

cv-00085-GEC-RSB; 7:08-cr-00054-JCT-1 (W.D. Va. Mar. 18, 2015).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2